Dismissed w.o.j. and Opinion Filed January 19, 2018




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00047-CV
                                      No. 05-18-00048-CV
                                      No. 05-18-00049-CV

                             IN RE WENDALL WARD, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
               Trial Court Cause Nos. F04-71691, F04-71690, and F03-73972

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Schenck
                                   Opinion by Justice Evans
       In this original proceeding, relator seeks a writ ordering the trial court to vacate his 2009

felony convictions. This proceeding is a collateral attack on a final conviction and, therefore,

falls within the scope of a post-conviction writ of habeas corpus under article 11.07 of the Texas

Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). Only

the Texas Court of Criminal Appeals has jurisdiction in final, post-conviction felony

proceedings. Id; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)

(orig. proceeding); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001,

orig. proceeding). Accordingly, we dismiss this proceeding for want of jurisdiction.


                                                   /David Evans/
180047F.P05                                        DAVID EVANS
                                                   JUSTICE